DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

Response to Amendment

In response to the Amendment received on 1/28/2022, the examiner has carefully considered all remarks and/or amendments.  Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 1/28/2022, with respect to the rejection(s) of claim(s) 1-4, 18 and 22 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Bonardi et al (Macromolecules, 51, 10/22/2018) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Bonardi fails to be prior art based on the effective filing date of the instantly claimed invention, as argued by applicant.  The rejection of claim(s) 1-4, 18 and 22 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Bonardi et al (Macromolecules, 51, 10/22/2018) has been withdrawn.  



Allowable Subject Matter

Claims 1-2, 4-10, 12-18, and 20-26 are allowed.
The prior art, alone or in combination, fails to explicitly teach and/or fairly suggest a composition thermally curable on demand under the triggering action of red to near infrared light emitting diode (LED) irradiation of intensity less than 10 W/cm2 comprising:  (a) less than 0.50 %  w/w of the total weight of the composition at least one heat generating dye that generates heat when exposed to red to near-infrared irradiation of intensity less than 10 W/xm2, (b) at least one thermal initiator; and (c) at least one polymerizable component comprising a C=C bond polymerizable by free radical polymerization; wherein the at least one thermal initiator undergoes homolytic cleavage to generate two free radicals upon exposure to heat generated in the composition without electron transfer from the dye.  Nor does the prior art, alone or in combination, explicitly teach a composition dually curable photochemically and thermally on demand under the triggering action of red to near infrared light emitting diode (LED) irradiation of intensity less than 10 W/cm2 comprising:  (a) less than 0.50 %  w/w of the total weight of the composition at least one heat generating dye that generates heat when exposed to red to near-infrared irradiation of intensity less than 10 W/xm2, (b) at least one thermal initiator; and (c) at least one polymerizable component comprising a C=C bond polymerizable; (d) an onium salt, and optionally (e) a reducing agent suitable for regenerating the dye and/or an oxygen scavenger, wherein the at least one thermal initiator undergoes homolytic cleavage to generate two free radicals upon exposure to heat generated in the composition without electron transfer from the dye.  Additionally, the prior art, alone or in combination, fails to expressly teach and/or fairly suggest a process for preparing an article by thermal amplification of free radical polymerization comprising the steps of exposing to red to near-infrared radiation of intensity .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc